Title: To Benjamin Franklin from Le Baron, 30 November 1778
From: Le Baron, ——
To: Franklin, Benjamin


Monsieur.
A Dieppe ce 30: 9bre 1778.
J’ay vu arriver icy Monsieur votre petit fils avec grand plaisir, j’aurois desiré qu’il eut eu plus de succés de son voyage, je crois maintenant que le prétendu Corsaire la Concorde ne paroitra plus, au surplus il n’aura tiré aucun fruit de sa supercherie.
Monsieur franklin devoit me laisser une lettre pour remettre au prétendu Capitaine Job Prinse sil venoit chercher réponse à sa lettre, afin de l’engager à venir à terre; il l’a oublié et moy aussi; si vous jugez que cela soit nécessaire, je vous prie de m’en envoyer une, et m’indiquer la conduite que je dois tenir, sil est arrêté suivant les ordres que Mr. notre Commissaire en a de Mr. Desartine.
Je vous fais mes remerciements de vouloir bien vous charger de me tenir compte des débours que j’ai fait à cette occasion. Mr. franklin en a pris la notte, et s’est chargé de les remettre chez Mr. Le Roux chez qui je fais mes payements.
Il doit être de retour chez vous, je le prie de recevoir l’assurance de nos très humbles civilitez, plusieurs persones de la société où il s’est trouvé m’ont chargé de mille compliments, surtout Mr. et Mde. d’Ausseville et de Mde. la Marquise de Pardieu, nous avons été trés flattes d’avoir fait connoissance avec le petit fils d’un homme que l’Europe et l’Amérique regardent avec admiration.

Je serai toujours charmé de vous prouver en toutte occasion le zele et l’attachement respectueux avec lequel j’ai l’honneur d’être Monsieur Votre trés humble et trés obéissant serviteur
Le Baron

P.S. Je vous renvoye une lettre que je viens de recevoir pour Mr. votre petit fils.

 
Notation: Baron Diepe 30. 9bre. 1778
